Citation Nr: 1003951	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-06 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post operative right knee 
medial meniscal tear.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
November 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2006 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In that decision the RO 
granted service connection for post operative medial meniscal 
tear of the right knee and degenerative joint disease of the 
right knee.  The RO assigned 10 percent separate disability 
ratings for each disorder of the knee, effective from August 
20, 2004.  The Veteran disagreed with the ratings assigned.  

As part of his substantive appeal (VA Form 9) dated in 
February 2007 the Veteran requested that he be afforded a 
video conference hearing before a Veterans Law Judge.  In 
March 2009, prior to this hearing taking place, the Veteran 
withdrew his hearing request.  


FINDINGS OF FACT

1.  From August 20, 2004, the Veteran's right knee 
postoperative residuals have not been manifested by moderate 
subluxation or lateral instability.

2.  From August 20, 2004, the Veteran's right knee has not 
been manifested by a limitation of either flexion to 30 
degrees, or a limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  From August 20, 2004, the criteria for an evaluation in 
excess of 10 percent for right knee post operative medial 
meniscal tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5259 
(2009).


2.  From August 20, 2004, the criteria for an evaluation in 
excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.7, 4.14, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, because service connection, initial ratings, and 
effective dates have been assigned for the two service-
connected disabilities now addressed on appeal, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist the veteran in the development 
of a claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in assisting the Veteran that reasonably affects 
the fairness of this adjudication.  Indeed, the Veteran has 
not suggested that such an error, prejudicial or otherwise, 
exists.


Factual Background

In a claim received on August 20, 2004 (see VA Form 21-526), 
the Veteran sought service connection for right knee 
problems, including injury residuals and arthritis.  Later, 
in a March 2006 rating decision, the RO granted service 
connection for post operative medial meniscal tear of the 
right knee and degenerative disc disease of the right knee, 
and awarded the Veteran 10 percent disability evaluations for 
each separate right knee disorder.  Both evaluations were 
effective August 20, 2004.

The record includes documentation regarding the incurrence of 
a June 2003 work-related right knee injury.  A June 2003 
Workhealth Treatment Plan shows a diagnosis of right knee 
strain.  The Veteran indicated that he had slipped on oil, 
falling on his right knee and right shoulder.  

A September 2003 private medical record from the Ohio Rehab & 
Diagnostic Center (Ohio Rehab) shows that the Veteran 
complained of right knee instability and occasional pain.  
Range of motion testing of the right knee showed flexion to 
117 degrees and extension to two degrees.  Positive Lachman's 
test and negative posterior drawer, valgus, and varus tests 
were reported.  The Veteran had weakness in his quadricep 
muscle group with decreased endurance.  Also, decreased right 
knee flexion was reported.  

An August 2003 letter from a private Doctor of Osteopathy, 
Dr. P., shows that the Veteran complained of improving right 
knee pain with physical therapy.  He still complained of 
popping and cracking of the right knee, and of occasional 
giving way and swelling.  He denied knee locking.  
Examination showed minimal, if any swelling.  Quadricep 
strength was 5 of 5.  He could stand on his right leg and 
twist without difficulty.  Half squatting elicited complaints 
of medial pain.  The Veteran's medial and lateral collateral 
ligaments were stable.  

A private magnetic resonance imaging (MRI) report dated in 
February 2005 showed that the Veteran complained of incurring 
a work injury in 2003.  A history of 1996 knee surgery was 
also mentioned.  To this, a January 1996 private surgical 
record from Fairfield Medical Center shows a preoperative 
diagnosis of internal derangement of the right knee with 
bucket-handle tear of the medial meniscus.  He added his 
right knee gives way.  The following findings were supplied:  
suspect tear involving the posterior horn of the lateral 
meniscus, truncation of the medial meniscus most likely post-
operative in the Veteran with a prior history of knee 
surgery, and suspect tear of the anterior cruciate ligament.

A VA clinical summary report dated in November 2005 shows 
that the Veteran reported right knee pain since incurring his 
in-service injury.  He noted his symptoms included weakness, 
stiffness, swelling, heat, redness, and instability.  He also 
reported fatigability and lack of right knee endurance.  He 
was noted to be status post right knee meniscus repair in 
1996.  Examination showed that the Veteran walked with a 
slight limp.  Slight swelling was observed.  The Veteran had 
significant crepitus upon palpation with decreased range of 
motion with flexion from 0 to 120 degrees with pain at 120 
degrees, and extension to 0 degrees.  No additional decreased 
range of motion was noted on repetitive testing.  Mild 
ligamentous laxity was shown.  The supplied diagnoses were 
right knee degenerative joint disease status post right knee 
trauma (per X-ray) and "PCL" [posterior cruciate ligament] 
laxity per MRI.  

A March 2006 VA medical opinion shows that a physician noted 
the Veteran's 1996 right knee surgery, and his work accident 
history from 2003 (at which time he tore his "ACL" 
(anterior cruciate ligament)  and lateral meniscus).  He also 
noted the VA medical findings of November 2005 where slight 
swelling of the right knee was shown, with no redness, 
decreased range of motion and mild ligament laxity.  The 
physician commented that the Veteran had sustained a 
superimposed injury to his old service injury.  He added that 
the service-related injury was post operative medial meniscus 
tear and arthritis of the right knee, which were present 
before the work injury.  He added that the ACL tear and 
lateral meniscus tear were not service related.  

A private operative report from River View Surgery Center 
dated in October 2006 shows pre- and post-operative diagnoses 
of chronic complete anterior cruciate ligament tear, non-
repairable lateral meniscus tear, non-repairable medial 
meniscus tear, patellar chondromalacia, and chondromalacia of 
the trochlear groove of the knee.  Another October 2006 
private medical record, from the Ohio Orthopaedic Center, 
shows that the Veteran was status post ACL reconstruction and 
doing well.  

A March 2007 VA clinical summary shows that the Veteran was 
examined, and that his claims file was reviewed by the 
examiner.  The Veteran complained of constant right knee pain 
with intermittent stiffness and swelling, instability, and 
popping and locking sensations.  He complained of flare-ups 
occurring two times a week.  Examination of the right knee 
showed flexion to 110 degrees and extension to zero degrees, 
both actively and passively.  No additional limitation in 
right knee range of motion was elicited on repetitive testing 
due to weakness, fatigue, or lack of endurance or 
incoordination.  The right knee did not exhibit symptoms of 
edema, effusion, swelling, redness, or heat.  McMurray's 
testing was negative, and anterior drawer test was positive.  
The diagnoses included lateral meniscal degeneration, 
possible complex tear of medial meniscus with post surgical 
changes, tricompartmental degenerative changes with effusion, 
quadriceps tendinosis and remote "MCL" (medial collateral 
ligament) strain.

An October 2007 private evaluation report from the Ohio 
Orthopaedic Center shows that the Veteran reported some right 
knee pain but added that he was doing fine.  Full right knee 
range of motion was shown to be present, and he had excellent 
stability.  No effusion was present.  The Veteran declined a 
cortisone injection.

The report of a VA examination conducted in July 2008 shows 
that the Veteran complained of constant right knee pain with 
weakness, stiffness, and swelling.  He added that he 
experienced a sensation of giving way and locking.  He also 
complained of flare-ups about two to three times a week, 
depending on his level of activity.  Examination showed no 
obvious swelling, erythema, or effusion.  Positive joint line 
tenderness was present.  Extension was negative ten degrees, 
and flexion to 80 degrees.  No evidence of atrophy or disuse 
of muscles was noted by the examiner.  No deformity was 
noted.  There was also no further limitation of motion 
secondary to repetitive activity due to weakness, 
instability, fatigue, or lack of coordination.  A diagnosis 
of right knee pain was supplied.  The examiner found it hard 
to assign a percentage contribution of the initial service-
related injury to the traumatic arthritis as compared to the 
other post-service injuries without resorting to speculation.  

An April 2008 private MRI report includes a diagnosis of mild 
right knee degenerative joint disease.  

Review of VA outpatient treatment records, dated from July 
2008 to February 2009, make no mention of treatment afforded 
the Veteran for his right knee.  

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Veteran has appealed the initial ratings that were 
assigned for his right knee post operative medial meniscal 
tear and degenerative joint disease; he is essentially asking 
for a higher ratings effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected post operative medial 
meniscal tear of the right knee has been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Code 5259 since August 20, 
2004.  His service-connected right knee degenerative joint 
disease has also been rated as 10 percent disability, from 
August 20, 2004, under 38 C.F.R. § 4.71a, Code 5010.  

Code 5259 provides for the assignment of a 10 percent rating 
where there is evidence of a symptomatic knee status post 
semilunar removal of cartilage.  10 percent is the highest 
disability rating provided by Code 5259.  Code 5010 addresses 
the issue of arthritis due to trauma, substantiated by x-ray 
findings, which is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Code 
5010.

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Code 5003.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Ankylosis, i.e., the fixation of the right knee, is neither 
alleged nor shown; consequently, 38 C.F.R. § 4.71a, Code 5256 
does not apply.  Nor does 38 C.F.R. § 4.71a, Code 5262 in the 
absence of service-connected tibia and fibula impairment.


Nevertheless, other potentially applicable Codes under which 
to rate the Veteran's right knee disability include Code 
5257.  Under this Code, knee impairment manifested by 
recurrent subluxation or lateral instability is ratable as 20 
percent where there is moderate instability, and 30 percent 
where there is severe disability.  38 C.F.R. § 4.71a, Code 
5257.

Also, under Code 5260, where flexion of the leg is limited to 
30 degrees a 20 percent rating is warranted.  A limitation of 
flexion to 15 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a.

Under Code 5261, where extension is limited to 15 degrees, a 
20 percent rating is assignable; where extension is limited 
to 20 degrees, a 30 percent rating is assignable; where 
extension is limited to 30 degrees, a 40 percent rating is 
assignable; and where extension is limited to 45 degrees, a 
50 percent rating is assignable.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.


The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Codes 5003 and 5257.  More over, in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), it was found that, even if the 
Veteran did not have limitation of motion of the knee meeting 
the criteria for a noncompensable evaluation under Codes 5260 
or 5261, a separate evaluation could be assigned if there was 
evidence of a full range of motion "inhibited by pain."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, 
as noted above in the discussed medical evidence of record, 
instability has not been clinically shown.

Analysis

After considering all of the evidence of record, including 
the above-referenced VA clinical summaries dated in November 
2005 and March 2007, the VA examination report dated in July 
2008, as well as the above-discussed private and VA 
outpatient medical records, the Board finds that neither of 
the Veteran's right knee disabilities warrants a rating in 
excess of 10 percent at any time from August 20, 2004.  

In this regard, from August 20, 2004, in order to receive a 
rating higher than 10 percent for either post operative 
medial meniscal tear of the right knee or right knee 
degenerative joint disease the evidence must show either 
moderate recurrent subluxation or lateral instability (Code 
5257), flexion limited to 30 degrees or less (Code 5260); 
extension limited to 15 degrees or more (Code 5261); or a 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (Code 5258).  
As previously mentioned, the application of Code 5256 
(ankylosis) under the facts of this case, is not warranted.


Review of the pertinent evidence, here dated beginning August 
20, 2004, does not show the presence of moderate recurrent 
subluxation or lateral instability.  While the Veteran 
throughout this appeal has complained of constant right knee 
pain and instability, and while a November 2005 VA clinical 
summary noted mild ligamentous laxity, an August 2003 private 
medical letter noted that the Veteran did not have right knee 
instability, and an October 2007 private medical record 
reported the presence of excellent stability.  Also, a July 
2008 VA examination report noted that no deformity was 
present.  Further, none of the post-August 20, 2004, medical 
records show right knee instability.  Thus, as the pertinent 
medical evidence simply does not include clinical evidence to 
support a finding of moderate left knee instability a rating 
in excess of 10 percent is not warranted for the Veteran's 
post operative right knee medial meniscal tear.

The evidence also fails to show, at any time since August 20, 
2004, that flexion of the right leg was limited to 30 
degrees, such that a rating of 20 percent would be for 
assignment under Code 5260.  Further, limitation of right leg 
extension to 15 degrees or more is not shown during this same 
time period.  Indeed, even the finding of flexion restricted 
to just 80 degrees at the July 2008 VA examination in no way 
constitutes the requisite motion limitation to warrant the 
assignment of a rating in excess of 10 percent.  

Further, X-ray findings of record dated from August 20, 2004, 
to the present do not show evidence of dislocated semilunar 
cartilage or impairment of either tibia or fibula.  As such, 
a 20 percent rating under Code 5258 cannot be awarded.

Hence, from August 20, 2004, the 10 percent ratings assigned 
for the right knee adequately compensates any pain, swelling, 
or other functional loss that he may experience due to these 
disorders.  The medical evidence of record does not show that 
the Veteran has any additional limitation of motion, or 
functional loss, which would entitle him to the next higher 
rating for arthritis of the right knee.  Thus, entitlement to 
a rating higher than 10 percent is denied.


The Board acknowledges that the Veteran has incurred more 
than one post-service right knee injury, accompanied by 
subsequent surgical procedures.  The Board also observes that 
the July 2008 VA examiner indicated that she could not, 
without resorting to speculation, essentially distinguish a 
"percentage contribution" between the Veteran's in-service 
knee injuries and his post-service ones.  In any event, even 
assuming, but not conceding, that all of his present right 
knee problems are relatable to his period of military 
service, the severity of these problems at no time since 
August 20, 2004, is shown to warrant the assignment of a 
higher rating for either disorder.  

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  These statements, however, must 
be viewed in conjunction with the objective medical evidence 
as required by the rating criteria.  In this regard, however, 
the competent medical evidence discussed above is of far 
greater probative value.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the 
evidence is against the appellant's claims, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected right knee disorders alone 
(notwithstanding VA's assignment of a temporary total 
evaluation because of treatment (October 2006 surgery) for 
the service-connected knee for convalescence - see September 
2008 rating decision), or frequent periods of 
hospitalization.  For these reasons, the Board finds that 
referral of either of the Veteran's two service-connected 
right knee disorders for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 10 percent for post operative right 
knee medial meniscal tear from August 20, 2004, is denied.

A rating in excess of 10 percent for right knee degenerative 
joint disease from August 20, 2004, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


